
	
		II
		111th CONGRESS
		1st Session
		S. 2884
		IN THE SENATE OF THE UNITED STATES
		
			December 15, 2009
			Mr. Lieberman (for
			 himself, Ms. Collins,
			 Mr. Voinovich, and
			 Mr. Akaka) introduced the following bill;
			 which was read twice and referred to the Committee on Homeland Security and Governmental
			 Affairs
		
		A BILL
		To amend title 5, United States Code, to provide for the
		  transportation of the dependents, remains, and effects of certain Federal
		  employees who die while performing official duties or as a result of the
		  performance of official duties.
	
	
		1.Short titleThis Act may be cited as the
			 Special Agent Samuel Hicks Families of
			 Fallen Heroes Act.
		2.Transportation of
			 dependents, remains, and effects of certain Federal employees
			(a)In
			 generalSubchapter II of
			 chapter 57 of title 5, United States Code, is amended by inserting after
			 section 5724c the following:
				
					5724d.Transportation
				of dependents, remains, and effects of certain Federal employees
						(a)In
				generalUnder regulations
				prescribed under section 5738 and when the head of the agency concerned (or a
				designee thereof) authorizes or approves, if a covered employee dies while
				performing official duties or as a result of the performance of official
				duties, the agency may pay from Government funds—
							(1)the qualified
				expenses of the immediate family of the employee, if the place where the family
				will reside following the death of the employee is—
								(A)different from the
				place where the family resided at the time of the employee’s death; and
								(B)within the United States; and
								(2)the expenses of
				preparing and transporting the remains of the deceased to—
								(A)the place where
				the immediate family will reside following the death of the employee; or
								(B)such other place,
				appropriate for interment, as is determined by the agency head (or
				designee).
								(b)Qualified
				expensesFor purposes of this section, the term qualified
				expenses, as used with respect to a family changing its place of
				residence, means the moving expenses, transportation expenses, and relocation
				expenses of the family which are attributable to the change in place of
				residence.
						(c)DefinitionsFor
				purposes of this section—
							(1)the term
				covered employee means—
								(A)a law enforcement
				officer, as defined in section 5541;
								(B)any employee in or
				under the Federal Bureau of Investigation who is not described in subparagraph
				(A); and
								(C)a customs and
				border protection officer, as defined in section 8331(31);
								(2)the term
				moving expenses, as used with respect to a family, includes the
				expenses of transporting, packing, crating, temporarily storing, draying, and
				unpacking the household goods and personal effects of such family, not in
				excess of 18,000 pounds net weight; and
							(3)the term
				relocation expenses has the meaning given such term under
				regulations prescribed under section 5738, including relocation expenses and
				relocation services described in sections 5724a and 5724c,
				respectively.
							.
			(b)Clerical
			 amendmentThe analysis for chapter 57 of title 5, United States
			 Code, is amended by inserting after the item relating to section 5724c the
			 following:
				
					
						5724d. Transportation of dependents, remains, and effects of
				certain Federal
				employees.
					
					.
			
